DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yu (US 2017/0207197), hereinafter Yu

Regarding claim 1, Yu (refer to Figure 1 or 22) teaches a device comprising: 
an integrated device comprising a metallization portion (comprising 102b, para 34), wherein the metallization portion comprises: 

a plurality of under bump metallization interconnects (para 82, 1st sentence describes “UBM structure”; also see para 79); 
a plurality of solder interconnects (130, para 82) coupled to the metallization portion (para 82); and 
an integrated passive device (124, para 39-40) coupled to the metallization portion (i.e. metallization portion of 102b – see para 79), wherein the integrated passive device (124, para 39-40)  is located laterally between at least two solder interconnects (middle two of the four instances of 130 shown in Figure 1 or 22) from the plurality of solder interconnects (130).

Regarding claim 2, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124) is coupled to the at least one metallization layer of the metallization portion (para 39).

Regarding claim 3, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124) is coupled to the plurality of under bump metallization interconnects of the metallization portion (para 42).
.
Regarding claim 15, Yu (refer to Figure 1 or 22) teaches a device comprising: an integrated device (114 or 104a); a plurality of pillar interconnects (110a or 130) coupled to the integrated device; and an integrated passive device (124, para 39-40) coupled to the integrated device, wherein the integrated passive device (124, para 39-40) is 

Regarding claim 4, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124) includes a plurality of integrated passive device under bump metallization interconnects, and wherein the plurality of integrated passive device under bump metallization interconnects is coupled to the at least one metallization layer of the metallization portion through a plurality of first solder interconnects (para 79).

Regarding claim 5, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124, para 39-40)  includes a plurality of integrated passive device (124, para 39-40)  under bump metallization interconnects, and wherein the plurality of integrated passive device (124, para 39-40)  under bump metallization interconnects is coupled to the plurality of under bump metallization interconnects of the metallization portion through a plurality of first solder interconnects (para 79)..

Regarding claim 6, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device includes a die configured to operate as a passive device (124, para 39-40) .
Regarding claim 7, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124, para 39-40)  includes a cavity through which a solder interconnect extends through (para 39)..

Regarding claim 8, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the integrated passive device (124, para 39-40)  has a lateral size that is approximately the same or less, than the lateral size of the die (para 79)..

Regarding claim 9, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein a first terminal of the integrated passive device (124, para 39-40)  is configured to couple to power and a second terminal of the integrated passive device (124, para 39-40)  is configured to couple to ground (para 79)..

Regarding claim 10, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the metallization portion includes a redistribution portion (para 79)., and wherein the at least one metallization layer includes at least one redistribution layer (para 79)..

Regarding claim 11, Yu (refer to Figure 1 or 22) teaches the device of claim 10, wherein the at least one redistribution layer includes a plurality of redistribution interconnects.

Regarding claim 12, Yu (refer to Figure 1 or 22) teaches the device of claim 11, wherein the plurality of redistribution interconnects is coupled to the plurality of under bump metallization interconnects (para 29)..

Regarding claim 13, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the at least one metallization layer includes at least one U-shape interconnect and/or V-shape interconnect (para 28)..

Regarding claim 14, Yu (refer to Figure 1 or 22) teaches the device of claim 1, wherein the device is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para 8)..

Regarding claim 16, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated passive device (124, para 39-40)  is coupled to the integrated device through a plurality of first solder interconnects (para 79)..

Regarding claim 17, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated passive device (124, para 39-40)  includes a die configured to operate as a passive device (124, para 39-40) .

Regarding claim 18, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated passive device (124, para 39-40)  includes a cavity through which a pillar interconnect travels through (para 79)..

Regarding claim 19, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated passive device (124, para 39-40)  is coupled to the die through a plurality of first solder interconnects (para 44)..

Regarding claim 20, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated device includes a die oxide layer, wherein the integrated passive device (124, para 39-40)  includes an integrated passive device (124, para 39-40)  oxide layer, and wherein the integrated passive device (124, para 39-40)  is coupled to the integrated device such that the integrated passive device oxide layer is coupled to the die oxide layer (para 79)..

Regarding claim 21, Yu (refer to Figure 1 or 22) teaches the device of claim 15, wherein the integrated device includes a die having a front side and back side (para 80)..

Regarding claim 22, Yu (refer to Figure 1 or 22) teaches a device comprising: an integrated device; a plurality of pillar interconnects coupled to the integrated device; and a passive device (124, para 39-40)  interposer coupled to the integrated device and the plurality of pillar interconnects, wherein the passive device interposer comprises: an integrated passive device; an encapsulation layer; an interconnect coupled to the integrated passive device; a solder interconnect coupled the interconnect and to at least one pillar interconnect from the plurality of pillar interconnects (para 79)..



Regarding claim 24, Yu (refer to Figure 1 or 22) teaches the device of claim 22, wherein the passive device (124, para 39-40)  interposer includes more than one integrated passive device (para 72)..

Regarding claim 25, Yu (refer to Figure 1 or 22) teaches the device of claim 22, wherein the passive device (124, para 39-40)  interposer is configured to be electrically coupled to the integrated device through at least the interconnect, the solder interconnect, and a pillar interconnect (para 79)..

Regarding claim 26, Yu (refer to Figure 1 or 22) teaches the device of claim 22, wherein the passive device (124, para 39-40)  interposer has a lateral size that is approximately the same or less, than the lateral size of the integrated device (para 79)..

Regarding claim 27, Yu (refer to Figure 1 or 22) teaches the device of claim 22, wherein the integrated device includes a die having a front side and back side (para 53)..



Regarding claim 29, Yu (refer to Figure 1 or 22) teaches the device of claim 22, wherein the integrated device comprises: a die having a front side and back side; and a metallization portion coupled to the front side of the die (para 29).

Regarding claim 30, Yu (refer to Figure 1 or 22) teaches the device of claim 29, wherein plurality of pillar interconnects and the passive device (124, para 39-40)  interposer are coupled to the metallization portion (para 79)..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892